internal_revenue_service number release date index number ---------------------------------------- --------------------------------------- ---------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-150739-09 date december legend taxpayer exchange year1 dear ------------------ ------------------------------------------------------------- ---------------------- ------------------------------------ ------- this ruling responds to your letter dated date submitted on behalf of taxpayer requesting rulings under internal_revenue_code the code sec_301 and sec_305 the ruling_request additional information was received subsequently the rulings contained in this letter are based upon facts and representations that were submitted on behalf of taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer is an accrual basis taxpayer that files its federal_income_tax returns as a real_estate_investment_trust reit on a calendar_year basis taxpayer represents that it qualifies as a reit under the code taxpayer has one class of common_stock outstanding the common_stock which is publicly traded and listed on the exchange all references to stockholder herein refer to holders of common_stock plr-150739-09 for year1 taxpayer subject_to the approval of its board_of directors intends to make a fourth quarter dividend payment in a combination of money and stock the special dividend taxpayer has asked whether certain aspects of the special dividend will preclude it from satisfying any of the conditions of sec_3 of revproc_2009_15 2009_4_irb_356 amplifying and superseding revproc_2008_68 2008_52_irb_1373 the relevant facts of the special dividend highlighting those aspects are described below the total amount of cash payable in the special dividend will be limited to no less than percent or more up to percent of the total value of the special dividend the cash limit taxpayer’s board_of directors will determine the amount of the limitation prior to declaring the special dividend in no event will the total amount of cash available be less than the cash limit each stockholder will have the right to elect to receive cash stock or a combination thereof as follows option a - percent cash the cash_option option b - percent stock the stock_option or option c - a combination of to percent cash depending upon the cash limit and the remaining percentage in stock the mixed option if a stockholder fails to make a valid election by the election deadline that stockholder will be deemed to have made an election to be determined by taxpayer at taxpayer’s sole discretion taxpayer will retain the right to pay the special dividend solely in cash if it so decides prior to the payment_date if the total number of shares of common_stock with respect to which the cash_option or the mixed option is made cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then all holders of cash election shares will receive cash equal to the amount elected if the number of shares with respect to which the cash_option and mixed option is made is such that the cash limit would be exceeded then i stockholders electing to receive the mixed option will receive to percent of the special dividend in cash depending upon the cash limit with the remainder being received in shares of common_stock and ii stockholders electing to receive the cash_option will receive a pro rated portion of the remaining available cash ie the cash limit minus the aggregate amount of cash payable to shareholders electing the mixed option with the remainder being received in shares of common_stock based on this formula in no case will cash election shares receive less than to percent of the special dividend in cash depending upon the cash limit plr-150739-09 taxpayer has asked whether either of the following two aspects of the special dividend will preclude it from satisfying any of the conditions of sec_3 of revproc_2009_15 supra i the mixed option or ii its right to pay the special dividend solely in cash if it so decides prior to the payment_date taxpayer represents that the special dividend will otherwise satisfy conditions through of sec_3 of revproc_2009_15 supra rulings based solely on the facts and representations submitted we rule as follows neither i the mixed option nor ii taxpayer’s right to pay the special dividend solely in cash if it so decides prior to the payment_date will preclude the special dividend from satisfying any of the conditions of sec_3 of revproc_2009_15 supra in accordance with revproc_2009_15 supra the internal_revenue_service will treat any distribution of stock in the special dividend as a distribution_of_property to which sec_301 applies by reason of sec_305 and the amount of such distribution of stock will be considered to equal the amount of the money which could have been received instead caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code furthermore no opinion is expressed with regard to whether the special dividend constitutes a preferential_dividend under sec_562 of the code procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-150739-09 pursuant to the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely _t ian russell__________ t ian russell senior counsel branch office of associate chief_counsel corporate
